DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 01/31/2019.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3170. It appears to Examiner that 3170, used in [0031] of the specification, is a typo of 3150. If this interpretation is correct, addressing the corresponding specification objection below will also resolve this drawing objection. 
However if 3170 is not a typo, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0022], it appears “computer system 100 (FIG. 100)” should be “computer system 100 (FIG. 1)”
In [0030], it appears “user devices 340” should be “user devices 350”
In [0031], it appears “and/or database 3170” should be “and/or database 3150”. See drawing objection above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims both contain the limitation “one or more scheduled omnichannel delivery service providers” (lines 11-12 in claim 1 and lines 9-10 in claim 11). In paragraph [0045] of the specification, Applicant states “Examples of scheduled omnichannel delivery service providers include the FedExM service offered by Federal Express Corp., the UPSsM service offered by United Parcel Service of America, Inc., and so forth.” However, the specification does not have a definition for scheduled omnichannel delivery service providers. Prior art did not provide Examiner a clear and distinct definition of scheduled omnichannel delivery service providers. As such, it is unclear to Examiner where the distinction lies between delivery service providers that are scheduled omnichannel delivery service providers and those that are not. Per MPEP 2173.05(a) I., “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes 
Claims 2-10 are rejected by virtue of their dependence on claim 1. Claims 12-20 are rejected by virtue of their dependence on claim 11. 
Further regarding claims 4 and 14, each claim is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Each claim recites “a rating of the each candidate” in their last limitations. Antecedent basis has been established for “a rating determined based on aggregate feedback from one or more customers” in claims 3 and 13 for claims 4 and 14, respectively. However, the use of “a rating” instead of “a rating determined based on aggregate feedback from one or more customers” in claims 4 and 14 makes it unclear whether the claim 4/14 rating is the same rating as the rating in claim 3/13. Particularly, it is unclear whether the claim 4/14 rating is necessarily determined based on aggregate feedback from one or more customers. 
Similarly, claims 4 and 14 also include “an avoided driver association with the customer” in the fourth limitation and “a preferred driver association with the customer” in the fifth, both of which have antecedent basis already established in claims 3 and 13. However, since these limitations are repeated nearly word for word from claims 3 and 13 (“a preferred driver association with one or more customers” and “an avoided driver association with one or more customers”) it is clear that Applicant intends for the associations in claims 4 and 14 to be the same as those discussed in claims 3 and 13. Therefore, Examiner suggests amending “a rating” in claims 4 and 14 to more closely match the language of the rating in claims 3 and 13 to overcome this rejection. For the purposes of examination, Examiner is interpreting the rating in 
Further regarding claims 10 and 20, each claim is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claims 10 and 20 function, as the conditional “when the one or more driver selection factors associated with the driver do not exist in the database” does not exist in independent claims 1 and 11 on which claims 10 and 20, respectively, depend. Claims 10 and 20 recite “after the performance of the driver is determined, when the one or more driver selection factors associated with the driver do not exist in the database, creating and saving a record for the driver in the database…” Independent claims 1 and 11 recite “the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver selection factors associated with the driver and retrieved from a database”. Independent claims 1 and 11 thus require one or more driver selection factors associated with a driver to be present in the database for the driver to be selected for a delivery. Independent claims 1 and 11 do not have a mechanism for selecting a driver who does not have one or more selection factors stored in the database.
Based on the above analysis, a driver that did not have the one or more associated driver selection factors in the database would not be able to progress in the system of claim 1 or the method of claim 11 to have their performance determined and a record subsequently created and stored in the database per claims 10 and 20. Therefore, claims 10 and 20 are incompatible with claims 1 and 11, respectively. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite choosing delivery drivers based on selection factors and updating the selection factors based on customer feedback.  
Claim 1 recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. Dispatching a driver for a delivery of an order at a grocery store to a customer, wherein: the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver selection factors associated with the driver; and the multiple delivery driver networks comprise one or more on-demand delivery service providers and one or more scheduled omnichannel delivery service providers; after the delivery of the order, receiving a feedback on the delivery and the driver from the customer; analyzing the feedback; determining a performance of the driver for the delivery based on the feedback; updating the one or more driver selection factors associated with the driver based on the performance of the driver; transforming the feedback into a relayed feedback based on one or more format requirements of the delivery driver network; and providing the relayed feedback to the delivery driver network all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “analyzing”, “determining”, and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, 4 and 10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 5-7 further limit the abstract idea of claim 1 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the 
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not integrate the abstract idea into a practical application because the element of a user interface configured to receive one or more user inputs is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer 
Claim 11, like claim 1, recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. The elements of claim 11 that fall under the category of managing commercial interactions are the same as those discussed in claim 1 above. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the “analyzing” and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “analyzing” and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12, 13, 14 and 20 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 15-17 further limit the abstract idea of claim 11 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice. The claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims, individually 
Claim 18 further limits the abstract idea of claim 11 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not integrate the abstract idea into a practical application because the element of a user interface configured to receive one or more user inputs is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 11 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pre-Grant Publication No. 2018/0012151, hereafter known as Wang) in view of Pace (U.S. Pre-Grant Publication No. 2019/0156358, hereafter known as Pace), further in view of https://money.cnn.com/2018/08/01/news/ companies/kroger-ship-grocery-delivery/index.html (accessed from 08/02/2018, hereafter known as Meyersohn).
Regarding claim 1, Wang teaches:
A system comprising: one or more processors (see Fig 1, element 104 and [0053] "Referring first to FIG. 1, illustrated is a diagram of an exemplary computing system 100 and a plurality of peripheral computing devices for use with various exemplary embodiments of the invention." and [0054] "Computing system 100 can include, for example, server 102 including central processing unit (CPU) 104")
and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors (see [0063] "Alternatively, computing system 100 may use a set of databases or data storage mediums to provide and maintain a prescheduled service application in order to dispatch a compatible driver based on a customer's preferences and needs.")
and perform: dispatching a driver for a delivery of an order  (see Fig. 7A/7B elements 720, 726, 736, 742, 748, and 754 and [0180] "If computing system 100 determines that drivers are available (Step 714), whether any of the available drivers are on the particular customer's favorite list is determined (Step 716). Whether only a single favorite driver or a plurality of favorite drivers are available is 
wherein: the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver selection factors associated with the driver and retrieved from a database (see [0042] "a “service provider” herein may be a single individual such as a driver, a group of people or an affiliate of a private business entity such as a car service company who can be summoned to provide transport service or delivery service or both." service provider can be affiliated with a company. Also, [0136] "The search parameter based on time may create a search radius, and may include identifying all service providers on all possible routes leading to the pick-up location" multiple service providers (i.e. networks) considered. Also [0061] "The database(s) 108 can include rules and procedures data, driver data, administrative data, group data, customer data, map component data, and any other data relevant to implementation of computing system 100." and [0062] for favorite's/blacklist's of drivers, customers)
after the delivery of the order, receiving a feedback on the delivery and the driver from the customer (see [0201] "Feedback may include positive, neutral, or negative feedback. Positive and negative feedback may be provided in the form of preset positive/negative reasons, respectively, based on evaluation of a provider's performance. The evaluation may be provided either by a customer or a best matching service provider, who can further choose to add a corresponding party to a favorites list or blacklist" and [0202] "Similarly, negative feedback may be provided to rate a service provider anonymously by putting the second service provider on a customer's blacklist. Here, negative reasons may include rudeness, verbal or physical abuse, messy vehicle, poor driving skills, lack of familiarity with street conditions, inability to follow through with customer's instructions, improper handling of goods, broken or lost goods, late delivery or other similar reasons” and [0117] "A customer can similarly make an addition to his/her favorite driver list 
automatically analyzing the feedback; automatically determining a performance of the driver for the delivery based on the feedback (see [0201] and [0202], system uses preset positive/negative reasons selected by the user to determine whether performance was positive or negative)
automatically updating the one or more driver selection factors associated with the driver in the database based on the performance of the driver (see [0062] "One of ordinary skill in the art will appreciate that database 108 can sync dynamically so that whenever changes or updates in data blocks are made, server 102 and database 108 dynamically update the data accordingly to reflect the latest changes” and [0048] "A customer may additionally or alternatively have a “preferred” driver. A preferred driver is a driver who is not on the customer's favorite list, but...one whom the customer has requested be on his/her favorite's list, but whose request has not been agreed to by the driver." System automatically updates the driver to "preferred" list instead of "favorite" list after request form customer to favorite the driver)
and providing the relayed feedback to the delivery driver network (see [0202] "Notifications may be provided to a customer and service provider a certain time after any negative feedback is provided to inform them that they received negative feedback and/or why.")
As stated above, Wang teaches forwarding feedback to a service provider. However, Wang is silent regarding the format the relayed feedback is in. However, Pace teaches:
transforming the feedback into a relayed feedback based on one or more format requirements of the delivery driver network (see [0031] "The feedback app presents a 
It would have been obvious at the time of filing to combine the teachings of Pace with Wang. As stated in Pace [0124] regarding sending feedback to the service provider, “These warning signals may expose certain deficiencies, or blind spots, not readily apparent to a business absent customer initiated concern expression.” Also, Wang states in [0118], “It will also be appreciated that the driver blacklists will function as incentive tools for drivers to improve their overall service. The driver may realize that he/she needs to improve service to gain more business.” Therefore, adding the warning notifications of Pace to Wang will expand on the incentive tool for providers to improve service by giving providers more timely details on the negative feedback on top of the fact that they’ve been blacklisted by a user.
Wang [0204] further teaches “It will also be appreciated that the prescheduling methods disclosed herein may be utilized in conjunction with on-demand methods, and that the system may switch between prescheduling and on-demand, or vice versa, depending on the situation”. As discussed above, the combination of Wang and Pace teaches "a “service provider” herein may be a single individual such as a driver, a group of people or an affiliate of a private business entity such as a car service company who can be summoned to provide transport service or delivery service or both" in Wang [0042]. However, because the metes and bounds of “scheduled omnichannel delivery service providers” are unclear (see 112(b) rejection above), Wang and Pace imply, but do not explicitly teach, that the multiple delivery networks comprise one or more scheduled omnichannel delivery service providers. The combination of Wang and Pace also teaches drivers providing delivery services above, but does not explicitly teach 
delivery of an order at a grocery store to a customer (see Page 1, second paragraph "America's largest grocery chain launched "Kroger Ship," a direct home delivery service, in four cities on Wednesday")
and the multiple delivery driver networks comprise one or more on-demand delivery service providers and one or more scheduled omnichannel delivery service providers (see Page 1, third paragraph “Kroger already offers delivery from 1,200 of its stores through third-parties like Instacart” for on-demand service and Page 2, final paragraph "Online purchases will be fulfilled directly from Kroger's two current fulfillment centers and a third one opening in the fall. The company is working with FedEx (FDX) and the Postal Service to ship orders, which can be delivered as soon as the next day.")
One of ordinary skill in the art would have recognized that applying the known technique of Meyersohn to the combination of Wang and Pace would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyersohn to the teaching of the combination of Wang and Pace would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such on-demand and omnichannel service providers. Further, applying delivering orders using on-demand and omnichannel delivery service providers to the combination of Wang and Pace, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexibility in assigning orders for delivery.
Regarding claim 5, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components 
comprising a user interface configured to be rendered on a user computer of the customer (see [0026] "each of the computing devices 10 has installed and executes a feedback application (“app”) 11 that is configured to perform certain functions as further described herein for presenting structured queries, receiving user feedback data about products, processes or services, and delivering the feedback data to the service provider computer 14 and enterprise computer 16" and [0031] "The feedback app presents a graphical user interface that is configured to prompt the user to select an enterprise and provide feedback about the enterprise.")
and configured to submit the feedback on the delivery and the driver from the customer (see [0026] "each of the computing devices 10 has installed and executes a feedback application (“app”) 11 that is configured to perform certain functions as further described herein for presenting structured queries, receiving user feedback data about products, 
the user interface comprising one or more of: one or more predetermined responses, at least one of the one or more predetermined responses being associated with an action of the driver; or a review input text box (see Fig. 14 and [0058] "FIG. 14 illustrates an example screen display comprising a three-by-three matrix of second-level feedback options that the user may select in response to a first-level selection of Good Service" for pre-determined responses and Fig. 16 element 1606 and [0064] "In an embodiment, screen display 1604 comprises a comment field 1606" for input text box)
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Pace and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of Wang, Pace and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to Wang, Pace and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 6, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 5 above. Wang further teaches “The customer may be queried as to whether he/she was satisfied with the driver” in [0117], which implies an overall satisfaction choice. Pace further teaches:
the user interface further comprises an overall satisfaction choice (see Fig. 11 elements 1108 and 1112 and [0052] "FIG. 11 illustrates an example screen display comprising a two-by-two matrix of first-level feedback options that the user may select. In one embodiment, screen display 1102 comprises a matrix 1104 of icons 1106, 1108, 1110, 
and after the overall satisfaction choice is received from the customer, the user interface is configured to render (a) the one or more of the one or more predetermined responses and (b) the review input text box (see Fig. 2 steps 110, 112, 118 and [0053] "At block 110, first-level feedback data is received at the computing device" for overall choice received. [0055] "At block 112, the process selects and causes displaying one of a plurality of second-level feedback prompt sets based on the first-level feedback data. For example, app 11 displays a user interface screen display that contains a three-by-three matrix of second-level feedback prompt options that are chosen based on the prior response" for predetermined responses rendered afterwards. [0063] "At block 118, optionally the process causes displaying a comment input field and receives user input specifying comment text about the business entity” for text box rendered afterwards.)
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Pace and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of Wang, Pace and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to Wang, Pace and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 7, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 6 above. Wang further teaches predetermined reasons for positive and negative feedback (see “Positive and negative feedback may be provided in the form of preset 
wherein the one or more predetermined responses are determined according to the overall satisfaction choice received from the customer (see [0055] "At block 112, the process selects and causes displaying one of a plurality of second-level feedback prompt sets based on the first-level feedback data. For example, app 11 displays a user interface screen display that contains a three-by-three matrix of second-level feedback prompt options that are chosen based on the prior response")
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Pace and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of Wang, Pace and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to Wang, Pace and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 8, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections 
wherein the feedback from the customer is received from one of: a customer service survey or a user interface configured to receive one or more user inputs to form the feedback (see [0031] "The feedback app presents a graphical user interface that is configured to prompt the user to select an enterprise and provide feedback about the enterprise.")
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Pace and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of Wang, Pace and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to Wang, Pace and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 11, Wang teaches:
A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising (see Fig. 7A-7B and [0178] “Referring now to FIGS. 7A-7B, shown is a flowchart illustrating a first exemplary algorithm for assigning a plurality (or a batch) of prescheduled service requests in accordance with an exemplary embodiment of the invention” as well as Fig 1, element 104 and [0053] "Referring first to FIG. 1, illustrated is a diagram of an exemplary computing system 100 and a plurality of peripheral computing devices for use with various exemplary embodiments of the invention." and [0054] "Computing system 100 can include, for example, server 102 including central processing unit (CPU) 104" and [0063] "Alternatively, computing system 100 may use a set of databases or data storage mediums to provide and maintain a prescheduled service application in order to dispatch a compatible driver based on a customer's preferences and needs.")
For the remaining limitations of claim 11, please see the rejection of claim 1 above.
Regarding claim 15, please see the rejection of claim 5 above.
Regarding claim 16, please see the rejection of claim 6 above.
Regarding claim 17, please see the rejection of claim 7 above.
Regarding claim 18, please see the rejection of claim 8 above.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pace, further in view of Meyersohn, further in view of Berkovitz et al. (U.S. Pre-Grant Publication No. 2008/0221964, hereafter known as Berkovitz).
Regarding claim 2, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “Based on the negative feedback, a customer and/or service provider may be suspended from the service” in [0202]. Pace further teaches “At block 120, the process receives user input indicating a value based on Net Promoter Score® (NPS) theory. For example, the user input may comprise a response to a prompt of “How likely 
wherein the computing instructions are further configured to run on the one more processors and perform: automatically updating a network performance score associated with the delivery driver network in the database based on the performance of the driver (see [0020] “For the purposes of this invention, an entity seeking to provide services for another is broadly defined as a service provider. Service providers may include, but are not limited to…a company or other related business” and [0032] "In one embodiment, consumers rate service providers based on positive, neutral, or negative experiences. Consumers can also rate specific aspects of the service provider and provide written feedback. For example, a consumer may rate the quality of services provided, the delivery of those services, professionalism in conducting the services, responsiveness to the needs of the consumer, and price or value of the services provided. In a preferred embodiment, the consumer rates the service provider on a scale of 1 to 5. Aggregate ratings are averaged together in one-tenth (0.1) increments.")
automatically updating the one or more driver selection factors associated with the driver based on the network performance score
and when the network performance score is below a predetermined network performance threshold, excluding the delivery driver network from the multiple delivery driver networks (see [0032] "In a preferred embodiment, the consumer may automatically restrict bidding to service providers having a specific rating. For example, a consumer may set the rating 58 to require a 4.0 rating or higher. Service providers with a rating 58 lower than 4.0 are automatically prevented from bidding on the task.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Berkovitz with the combination of Wang, Pace, and Meyersohn. As Berkovitz states in [0033], “The rating 58 is used as part of the comprehensive feedback system incorporated into the present invention to maintain the quality and integrity of the method of outsourcing everyday tasks.” Berkovitz includes grocery delivery as an everyday task in [0026] (“For example, a consumer that needs groceries picked up at the store for an evening dinner…”). By incorporating a rating for the driver network and a cutoff threshold into Wang, Pace and Meyersohn, the new system allows for improved grocery delivery quality. 
Regarding claim 12, please see the rejection of claim 2 above.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pace, further in view of Meyersohn, further in view of Lopez et al. (U.S. Pre-Grant Publication No. 2017/0287086, hereafter known as “Lopez”)
Regarding claim 3, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches:
wherein the one or more driver selection factors associated with the driver comprise one or more of: a rating determined based on aggregate feedback from one or more customers (see [0104] " computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver profiles 310, and/or driver location data 324 by using a processing function in which different variables having different priorities are processed…In addition, a driver priority 
the aggregate feedback including the feedback from the customer, wherein the one or more customers comprise the customer (see [0101] “The historical data retrieved by computing system 100 for each driver can include…the driver's rating (e.g., user rating, number of times he/she has cancelled trips and/or been rejected or blacklisted by customers, etc.).” and [0117] "A customer can similarly make an addition to his/her...driver blacklist after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver. If the customer was not happy with the driver, then he/she may add the driver to the customer's driver blacklist”)
a preferred driver association with one or more customers, the one or more customers including the customer after the system receives preferred driver feedback from the customer, wherein the aggregate feedback comprise the preferred driver feedback (see [0117] "A customer can similarly make an addition to his/her favorite driver list...after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver...If the customer is satisfied with the driver, then the customer can send the driver a request to authorize addition to the customer's favorite driver list” and [0048] “drivers and customers are placed on each others favorite lists when both parties agree, and on preferred lists when one or both parties directly request it or when one party requests favorite but the other does not respond.”)
or an avoided driver association with one or more customers, the one or more customers including the customer after the system receive avoided driver feedback from the customer, wherein the aggregate feedback comprise the avoided driver feedback (see [0117] "A customer can similarly make an addition to his/her...driver blacklist after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver. If the customer was not happy with the driver, then he/she may add the driver to the customer's driver blacklist, in which case the customer and driver will not be matched together in future service requests.")
Wang further teaches drivers having familiarity scores for delivery routes (see “this information may include the service provider's familiarity with the route indicated in the service request; for delivery service, this may be information such as the service providers experience or familiarity with the route. Regardless of the service request type, the indicator is adjusted to display information relevant to the situation. The percentage may be displayed by itself as a percentage, or it may be divided into tiers, for example, tier E standing in for familiarity between 0-19 percent, tier D for 20-39 percent, tier C for 40-59 percent, tier B for 60-79 percent and tier A for 80-100 percent” in [0132]). Meyersohn teaches grocery stores partnering with specific delivery services to deliver groceries (see Page 2, final paragraph "Online purchases will be fulfilled directly from Kroger's two current fulfillment centers and a third one opening in the fall. The company is working with FedEx (FDX) and the Postal Service to ship orders, which can be delivered as soon as the next day" as well as Page 1, third paragraph “Kroger already offers delivery from 1,200 of its stores through third-parties like Instacart”). However, the combination of Wang, Pace, and Meyersohn does not explicitly teach a rating based on aggregate feedback or a network priority score. Lopez teaches:
a network selection priority of the delivery driver network
One of ordinary skill in the art would have recognized that applying the known technique of Lopez to the combination of Wang, Pace, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using a network selection priority in Lopez to the teaching of the combination of Wang, Pace, and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network selection priority. Further, applying a network selection priority to the combination of Wang, Pace, and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more control in distributing deliveries between multiple delivery partners (e.g. FedEx and Instacart as shown in Meyersohn).
Examiner would also like to note that, since claim 3 states “the one or more driver selection factors associated with the driver comprise one or more of” the limitations discussed above, claim 3 can also be rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pace, further in view of Meyersohn. The combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above, and Wang teaches at least one of the limitations of claim 3 as shown above. Examiner included the teachings of Lopez above in the interest of compact prosecution.
Regarding claim 4, the combination of Wang, Pace, Meyersohn, and Lopez teaches all of the limitations of claim 3 as shown above. Wang further teaches:
retrieving the one or more driver selection factors associated with each candidate driver of the one more candidate drivers (see [0164] “Computing system 100 may also retrieve customer information corresponding to a plurality of customers associated with the batch of unassigned service requests, and driver profiles corresponding to a potential set of drivers to assign to the batch based on the particular geographic region and the particular date specified" and [0100] “Customer information 302 may include any information associated with the customer, including, for example, the customer's 
when the one or more driver selection factors associated with a candidate of the each candidate driver comprise an avoided driver association with the customer, the candidate of the each candidate driver is excluded from the one or more candidate drivers (see [0179] "any of the potential set of drivers who are on the customer's blacklist are excluded, and any who list the customer on his/her blacklist are excluded (Step 712)")
when the one or more driver selection factors associated with a candidate of the each candidate driver comprise a preferred driver association with the customer, the driver is the candidate of the each candidate driver (see [0180] "If computing system 100 determines that drivers are available (Step 714), whether any of the available drivers are on the particular customer's favorite list is determined (Step 716). Whether only a single favorite driver or a plurality of favorite drivers are available is then determined (Step 718). If only one favorite driver is available, then the single favorite driver is assigned to the unassigned service request (Step 720).")
Wang further teaches selecting the potential set of drivers based on geographic region (see “The potential set of drivers (initially retrieved based on the designated date and the geographic region specified by the dispatcher or system)” in [0179]). Lopez further teaches:
wherein the dispatching the driver further comprises: selecting one or more candidate delivery driver networks from the multiple delivery driver networks based on a delivery request of the order
requesting and receiving one or more candidate drivers from the one or more candidate delivery driver networks for the delivery of the order to the customer (see [0059] “the delivery channel may send status information to the order management application in response to a request from the order management application or on a periodic basis (e.g., every 30 minutes, every hour, etc.). The status information provides details relating to a current bandwidth, capacity, load, availability, etc. of the delivery channel. For example, a delivery channel may send status information indicating that the delivery channel currently has three drivers available in a given geographic area.”)
and determining the driver to be dispatched based on a network selection priority and a rating of the each candidate
One of ordinary skill in the art would have recognized that applying the known technique of Lopez to the combination of Wang, Pace, Meyersohn and Lopez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of requesting/receiving candidate drivers from a delivery network in Lopez to the teaching of the combination of Wang, Pace, Meyersohn and Lopez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting/receiving candidate drivers from a delivery network. Further, applying requesting/receiving candidate drivers from a delivery network to the combination of Wang, Pace, Meyersohn and Lopez would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient assigning of deliveries, as the number of candidate drivers to compare is smaller.
Regarding claim 13, please see the rejection of claim 3 above.
Regarding claim 14, please see the rejection of claim 4 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pace, further in view of Meyersohn, further in view of Glynn et al. (U.S. Pre-Grant Publication No. 2018/0158090, hereafter known as Glynn).
Regarding claim 9, the combination of Wang, Pace, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections and user locations. These selections can be displayed to the user, and the user can utilize user interface 214 to interact with displays of certain information” in [0080], “User interfaces 214 on customer computing devices 130C1 . . . 130Cn can include, but are not limited to, a home page customer interface, a service request panel used for customers to identify the details of service requests, preference details, etc., a summary customer interface, a location search customer interface, a confirmation page interface, or a combination of any of these features” in [0084], 
wherein the computing instructions are further configured to run on the one more processors and perform: sending a request for the feedback to a user computer of the customer after the delivery is completed and before the feedback is received (see Fig. 9(a) and 9(c) as well as [0040] “FIG. 9 illustrates aspects of an exemplary customer feedback event in accordance with an aspect of the invention. As shown in frame (a), a communication is transmitted to customer computing device 102, which displays the communication in the form of a text message 902… Upon completion of the customer satisfaction survey 202, customer computing device 102 transmits data representative of the completed survey 202 to survey computing device 104. The survey computing device 104 stores the completed survey 202 in survey response database 204, as described further herein. The survey computing device 104 also transmits a confirmation screen 906 to customer computing device 102, which displays the confirmation screen 906 in response to receiving it, as illustrated by frame (c)”)
One of ordinary skill in the art would have recognized that applying the known technique of Glynn to the combination of Wang, Pace, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of requesting feedback after the delivery is completed and before feedback is received of Glynn to the teaching of the combination of Wang, Pace, and Meyersohn would 
Regarding claim 19, please see the rejection of claim 9 above.
Novel/Non-Obvious
Regarding claims 10 and 20, the claims are distinguished over the current art of record. As stated above, the combination of Wang, Pace and Meyersohn teaches all of the limitations of claim 1, on which claim 10 depends, and all of the limitations of claim 11, on which claim 20 depends. Wang further teaches drivers registering with the system, providing one or more selection factors, and the system creating a record in the database (see [0081] “All types of users can be registered and entered within the system for the purpose of activity tracking. Registration may be performed through means such as assigning a user ID to each user such that system functionalities can only be accessed when a user ID is entered” as well as [0061]-[0062] “Driver data can include drivers' profiles, such as personal data including a photo of the driver and years of his/her driving experience, gender, country of origin, and language abilities. Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records.” Paulucci et al. (U.S. Pre-Grant Publication No. 2016/0171574, hereafter known as Paulucci) also teaches drivers registering with the system, providing one or more selection factors, and the system creating a record in the database (see Fig. 7 and [0054] rd party app in the creation of a driver record in the database (see [0054] “In some embodiments, a driver can choose to register via a third party app such as a social media network app, in lieu of, or in addition to, utilizing the mobile app (associated with the presently disclosed system) for entering his or her information.”). However, the current art of record teaches the creation of a driver record occurs before the performance of the driver is determined. Therefore, claims 10 and 20 distinguish over the prior art by the creation of the driver record occurring after the performance of the driver is determined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (U.S. Pre-Grant Publication No. 2018/0365638) teaches ranking third-party and self-support freight drivers based on feedback scores.
Lopez et al. (U.S. Pre-Grant Publication No. 2018/0240181) teaches a deliver score and requesting customer feedback after a delivery is complete.
Nicholas et al. (U.S. Pre-Grant Publication No. 2014/0164126) teaches delivery satisfaction ratings for a grocery delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
January 13, 2021